DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The submission filed 6/30/2022 has been entered.  Claim 7 is cancelled; claims 1-6 and 8-11 remain pending in the Application.  The amendments to the claims have overcome the Drawing Objection previously set forth in the Non-Final Office Action mailed 5/25/2022.

Response to Arguments
Applicant’s arguments, see page 1 section 2 of Remarks, filed 6/30/2022, with respect to the rejections of claims 1, 2, 5, 6, 8, and 9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Taylor in view of Smith, wherein Smith teaches that it is obvious to place the adjustment mechanism/slider on different surfaces of the hammer handle.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 each recite the limitation “wherein the slide is positioned…”; “slide” should read -- slider --.
Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 8177192) in view of Smith (US 20140175352).
Regarding these claims Taylor teaches:
1. An adjustable leverage arm hammer apparatus comprising: 
a handle (12) having a handle top side, a handle bottom side, a handle left side, a handle right side, a handle front side, and a handle back side, the handle top side having a post aperture (opening of 14 in top of handle) extending towards the handle bottom side (clearly seen in Fig 2), the handle having an adjustment channel (40) extending through to the post aperture (clearly seen in Fig 2); 
a hammer head (10) coupled to the handle, the hammer head having a handle aperture (portion of 14 through head; Fig 2) extending from a head top side through a head bottom side, the handle top side being coupled within the handle aperture (Fig 2), the hammer head having a neck portion (16) extending forwardly relative to the handle front side (clearly seen in Figs), a face portion (18) coupled to the neck portion, and a claw portion (20), the claw portion extending rearwardly relative to the handle back side (clearly seen in Figs); 
a leverage arm (22+24) coupled to the handle, the leverage arm being slidably coupled within the post aperture to move between a retracted position flush with the head top side of the hammer head and an extended position protruding above the head top side (is capable of; 1:6-11 & 3:24-27); and 
a leveler (32+34+36+36’+42) coupled to the leverage arm (via 32; Fig 2), the leveler having an adjustment track (36+36’) coupled within the adjustment channel (Fig 2) and a slider (34+42) coupled to the leverage arm (via 32) and extending through the adjustment channel (Fig 2), the slider being in operational communication with the adjustment track to secure the leverage arm in the retracted position, the extended position, and a plurality of intermediary positions (is capable of; Figs 3A-D; 5:25-51).  
2. The adjustable leverage arm hammer apparatus of claim 1 further comprising the leverage arm having a post portion (22) and a top portion (24), the post portion being slidably coupled within the post aperture (clearly seen in Figs).  
5. The adjustable leverage arm hammer apparatus of claim 1 further comprising a rubberized foot (30) coupled to the handle bottom side (clearly seen in Fig 1).  
6. The adjustable leverage arm hammer apparatus of claim 1 further comprising the claw portion being curved (clearly seen in Fig 1).  
8. The adjustable leverage arm hammer apparatus of claim 1 further comprising the adjustment track having a plurality of teeth (protrusions defining recesses 38; Fig 3A), the slider ratchetingly sliding between adjacent teeth (is capable of; 5:25-51 describes this motion; moving between teeth is considered a “ratcheting” motion).  
9. The adjustable leverage arm hammer apparatus of claim 1 further comprising the leverage arm being slidable only when the slider is depressed (is capable of; 5:21-24).  

Taylor does not explicitly teach:
1. the handle left side having an adjustment channel (emphasis added);
wherein the slide is positioned along the handle left side.

Smith teaches that it is well known to provide adjustable leverage arm hammers wherein the adjustment mechanism which comprises a slider (140) may be located on either the side or back of the handle (Figs 2 and 4 respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Smith and place the adjustment mechanism/slider on the side surface of the handle, such as the handle left side, as doing so would make for a more ergonomic design for right-handed individuals to depress the slider with their thumb without having to adjust their grip on the handle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Smith and Nitzberg (US 4422620).
	Regarding this claim Taylor in view of Smith teaches each and every limitation of claim 2 as noted above, and continues to teach the top portion of the leverage arm conforming to a cavity (4) defined by the handle top side and the handle aperture (clearly seen in Figs 1&2; 3:21-25), and contemplates the top of the leverage arm being different shapes (3:26-27), but does not explicitly teach:
3. The adjustable leverage arm hammer apparatus of claim 2 further comprising the top portion being circular.  

Nitzberg teaches that it is well known to provide hammers with adjustable leverage arms (112) with a top portion (150+152) which may be circular in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor in view of Smith to incorporate the teachings of Nitzberg and provide the top of the leverage arm to be circular.  Doing so is considered a replacing a part with a known alternative which would yield expected results of providing a surface to act as a fulcrum for the leverage arm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Smith and Brown et al. (US 2589047).
	Regarding this claim Taylor in view of Smith teaches each and every limitation of claim 1 as noted above, and continues to contemplate a leverage arm of any desired length (3:65-66), but does not explicitly teach:
4. The adjustable leverage arm hammer apparatus of claim 1 further comprising the post aperture extending less than halfway towards the handle bottom side.  

Brown teaches that it is well known to provide hammers with adjustable leverage arms (24+26+28) comprising a post (28), and a post aperture (38) extending from the top side of the handle (10; Figs 2&4) and extending less than halfway towards the handle bottom side (clearly seen in Figs the aperture 38 extends just past the bottom of the neck of the hammer head which can be considered less than halfway towards the bottom of the handle).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor in view of Smith to incorporate the teachings of Brown and provide the post aperture extend less than halfway towards the handle bottom side.  Doing so would provide a desired length of a post aperture for the post of a leverage arm which is, say, a quarter the length of the hammer, and not remove more material from the handle than is necessary.  This would provide for a more structurally sound hammer handle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Smith and Hansen et al. (US 20100223793).
	Regarding this claim Taylor in view of Smith teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
10. The adjustable leverage arm hammer apparatus of claim 1 further comprising the slider being obround and textured for improved grip.  

	Hansen teaches that it is well known to provide tools with extendable and retractable inserts which utilize a slider (340) which is textured (clearly seen in Figs) and is obround (Figs 9&10 show the corners of 340 are rounded, which creates an obround shape).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor in view of Smith to incorporate the teachings of Hansen and provide for the slider be obround and textured.  Doing so is considered a simple substitution of one known element with an alternative which would yield expected results of allowing a user to depress the slider to actuate the leverage arm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Smith, Brown, Nitzberg, and Hansen.
Regarding this claim Taylor teaches:
11. An adjustable leverage arm hammer apparatus comprising: 
a handle (12) having a handle top side, a handle bottom side, a handle left side, a handle right side, a handle front side, and a handle back side, the handle top side having a post aperture (opening of 14 in top of handle) extending towards the handle bottom side (clearly seen in Fig 2), the handle having an adjustment channel (40) extending through to the post aperture (clearly seen in Fig 2);
a rubberized foot (30) coupled to the handle bottom side (clearly seen in Fig 1); 
a hammer head (10) coupled to the handle, the hammer head having a handle aperture (portion of 14 through head; Fig 2) extending from a head top side through a head bottom side, the handle top side being coupled within the handle aperture (Fig 2), the hammer head having a neck portion (16) extending forwardly relative to the handle front side (clearly seen in Figs), a face portion (18) coupled to the neck portion, and a claw portion (20), the claw portion extending rearwardly relative to the handle back side; 
a leverage arm (22+24) coupled to the handle, the leverage arm having a post portion (22) and a top portion (24), the post portion being slidably coupled within the post aperture (clearly seen in Figs) to move the top portion between a retracted position flush with the head top side of the hammer head and an extended position protruding above the head top side (is capable of; 1:6-11 & 3:24-27), the top portion conforming to a cavity (4) defined by the handle top side and the handle aperture (clearly seen in Figs); and 
a leveler (32+34+36+36’+42) coupled to the leverage arm (via 32; Fig 2), the leveler having an adjustment track (36+36’) coupled within the adjustment channel (Fig 2) and a slider (34+42) coupled to the leverage arm (via 32) and extending through the adjustment channel (Fig 2), the slider being in operational communication with the adjustment track to secure the leverage arm in the retracted position, the extended position, and a plurality of intermediary positions (is capable of; Figs 3A-D; 5:25-51), the adjustment track having a plurality of teeth (protrusions defining recesses 38; Fig 3A), the slider ratchetingly sliding between adjacent teeth of the plurality of teeth only when the slider is depressed (is capable of; 5:21-51 describes this motion; moving between teeth is considered a “ratcheting” motion).  
Taylor does not explicitly teach:
11. the handle left side having an adjustment channel (emphasis added);
the post aperture extending less than halfway towards the handle bottom side; 
the top portion being circular; and 
wherein the slide is positioned along the handle left side, the slider being obround and textured for improved grip.

Smith teaches that it is well known to provide adjustable leverage arm hammers wherein the adjustment mechanism which comprises a slider (140) may be located on either the side or back of the handle (Figs 2 and 4 respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Smith and place the adjustment mechanism/slider on the side surface of the handle, such as the handle left side, as doing so would make for a more ergonomic design for right-handed individuals to depress the slider with their thumb without having to adjust their grip on the handle.
Brown teaches that it is well known to provide hammers with adjustable leverage arms (24+26+28) comprising a post (28), and a post aperture (38) extending from the top side of the handle (10; Figs 2&4) and extending less than halfway towards the handle bottom side (clearly seen in Figs the aperture 38 extends just past the bottom of the neck of the hammer head which can be considered less than halfway towards the bottom of the handle).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Brown and provide the post aperture extend less than halfway towards the handle bottom side.  Doing so would provide a desired length of a post aperture for the post of a leverage arm which is, say, a quarter the length of the hammer, and not remove more material from the handle than is necessary.  This would provide for a more structurally sound hammer handle.
Nitzberg teaches that it is well known to provide hammers with adjustable leverage arms (112) with a top portion (150+152) which may be circular in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Nitzberg and provide the top of the leverage arm to be circular.  Doing so is considered a replacing a part with a known alternative which would yield expected results of providing a surface to act as a fulcrum for the leverage arm.
	Hansen teaches that it is well known to provide tools with extendable and retractable inserts which utilize a slider (340) which is textured (clearly seen in Figs) and is obround (Figs 9&10 show the corners of 340 are rounded, which creates an obround shape).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Hansen and provide for the slider be obround and textured.  Doing so is considered a simple substitution of one known element with an alternative which would yield expected results of allowing a user to depress the slider to actuate the leverage arm.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723